Case: 21-30330     Document: 00516256338          Page: 1    Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 28, 2022
                                   No. 21-30330
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Willie James Cook,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:21-CV-1010
                           USDC No. 3:19-CR-174-1


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Willie James Cook, federal prisoner # 21194-035, seeks a certificate of
   appealability (COA) to appeal the district court’s denial of his 28 U.S.C.
   § 2255 motion challenging his sentence for possessing a firearm as a felon in
   violation of 18 U.S.C. § 922(g). In his § 2255 motion, Cook contended that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30330      Document: 00516256338           Page: 2   Date Filed: 03/28/2022




                                     No. 21-30330


   he received ineffective assistance when his counsel failed to advocate for a
   reduced sentence based on time that he served in state custody for an offense
   related to his § 922(g) offense. The district court dismissed the § 2255
   motion as untimely and, alternatively, on the merits. Cook also appeals the
   district court’s dismissal without prejudice of his motion to modify his
   sentence, which is construed as arising under 28 U.S.C. § 2241.
          Because Cook fails to challenge the district court’s denial of his § 2255
   motion as time barred, he has abandoned the issue. See Hughes v. Johnson,
   191 F.3d 607, 613 (5th Cir. 1999). Cook has thus not “made a substantial
   showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), or
   shown “that jurists of reason would find it debatable whether the district
   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,
   484 (2000). It is unnecessary to address the merits of his claims. See Houser
   v. Dretke, 395 F.3d 560, 561-62 (5th Cir. 2004). Accordingly, a COA is
   DENIED.
          The district court dismissed Cook’s § 2241 petition without prejudice
   for lack of jurisdiction because Cook failed to exhaust his administrative
   remedies. Cook does not argue that he exhausted administrative remedies;
   he instead argues that the exhaustion requirement is not jurisdictional. His
   argument is unavailing. See Pierce v. Holder, 614 F.3d 158, 160 (5th Cir. 2010).
   Even if Cook was correct in his assertion, because Cook was incarcerated in
   the federal prison in Beaumont, Texas when he filed his § 2241 petition in
   the Western District of Louisiana, the district court nevertheless lacked
   jurisdiction to entertain the petition. See United States v. Brown, 753 F.2d
   455, 456 (5th Cir. 1985). Accordingly, the district court’s dismissal of Cook’s
   § 2241 petition without prejudice is AFFIRMED. Cook’s motion to
   proceed in forma pauperis is DENIED.




                                          2